In the
United States Court of Appeals
For the Seventh Circuit

No. 98-3550

Georgeen Stevens,

Plaintiff-Appellant,

v.

Illinois Department of Transportation,

Defendant-Appellee.



Appeal from the United States District Court
for the Southern District of Illinois, Benton Division.
No. 96-4358--James L. Foreman, Judge.


Argued December 8, 1999--Decided April 11, 2000



      Before Harlington Wood, Jr., Coffey and Flaum, Circuit
Judges.

      Flaum, Circuit Judge. Georgeen Stevens brought
suit alleging that her employer, the Illinois
Department of Transportation ("IDOT"), discharged
her for reasons related to her disability in
violation of the Americans with Disabilities Act
("ADA" or "Act"), 42 U.S.C. sec. 12101 et seq.
After a jury returned a verdict in favor of
Stevens, the district court granted judgment
notwithstanding the verdict in favor of IDOT. For
the reasons stated herein, we vacate the judgment
for IDOT and dismiss this case for lack of
subject matter jurisdiction.

I.   BACKGROUND

      Georgeen Stevens worked as a highway maintainer
at IDOT’s District 7 Traffic Operations Division
in Effingham, Illinois for approximately five
years, from 1991 to 1996. Maintainers in that
division are responsible for repairing and
replacing road signs, striping lines on
interstate highways, installing and maintaining
highway lights and removing snow. On September
20, 1993, a mechanical hand lever pump she was
operating on the job broke and struck Stevens in
the right chest area injuring her. As a result of
this injury, Stevens began to suffer from a
painful neurological condition known as reflex
sympathetic dystrophy. Because of this condition,
Stevens was unable to lift more than ten pounds
with her right arm or stay outside in
temperatures lower than fifty degrees for longer
than fifteen minutes without extreme pain.

      Stevens’s doctor wrote various letters to IDOT
stating that she should be provided with
accommodations for her disability but that her
ability to work depended on her ability to
withstand pain. The doctor stated that she should
be allowed to determine her own work limitations
and that her condition would not worsen or
improve even if she worked without the
recommended accommodations. Stevens requested
accommodation from IDOT but informed her
supervisors that she was willing to work without
accommodation if it could not be provided.

      Stevens filed a worker’s compensation claim and
it was determined that she suffered a 30 percent
permanent partial disability as a result of the
accident. After the worker’s compensation
decision, IDOT fired Stevens because it concluded
that she was not able to perform the functions of
her job. Stevens then filed claims in federal
district court under Title VII for sex
discrimination and under the ADA for disability
discrimination. Her Title VII claim was dismissed
on summary judgment and was not appealed. The ADA
claim went to a jury trial where a verdict was
returned in favor of Stevens.

      After trial, IDOT filed a motion to vacate the
verdict, claiming that the district court did not
have jurisdiction to hear the claim because IDOT
was immune from suit under the Eleventh
Amendment. The trial court denied this motion.
The trial court then overturned the verdict,
entering a judgment as a matter of law in favor
of IDOT because it found that there was not
substantial evidence to support the jury’s
conclusion that Stevens could perform the
essential functions of her job, a critical
element of her ADA claim. Stevens now appeals.

II.   DISCUSSION

      In our recent decision Erickson v. Board of
Governors, No. 98-3614, 2000 WL 307121 (7th Cir.
Mar. 27, 2000), we reexamined our decision in
Crawford v. Indiana Dep’t of Corrections, 115
F.3d 481, 487 (7th Cir. 1997), in light of the
subsequent Supreme Court decisions in Florida
Prepaid Postsecondary Educ. Expense Bd. v.
College Sav. Bank, 119 S.Ct. 2199 (1999), and
Kimel v. Florida Bd. of Regents, 120 S.Ct. 631
(2000), in which the Court more precisely defined
the limits of Congress’s Section 5 power to
enforce the Fourteenth Amendment. In Erickson, we
concluded that the ADA was not enacted pursuant
to a valid exercise of Congress’s Section 5 power
so that Congress had not effectively abrogated
the States’ Eleventh Amendment immunity for
claims brought under that Act. We follow the
majority’s conclusion in Erickson and we find
that IDOT, a department of the State of Illinois,
is immune from suit brought by an individual in
federal court under the ADA./1 We write further
to more fully explain the reasoning by which we
have reached this conclusion./2

      The ADA was enacted "to provide a clear and
comprehensive national mandate for the
elimination of discrimination against individuals
with disabilities." 42 U.S.C. sec. 12101(b)(1).
The ADA specifically targets discrimination in
two broad areas: employment (Title I) and public
accommodations (Title II). This case only
involves allegations of employment discrimination
that fall under Title I. Under Title I, a covered
entity may discriminate in two ways: disparate
treatment of or failure to accommodate a disabled
employee. 42 U.S.C. sec. 12112; see Foster v.
Arthur Andersen, LLP, 168 F.3d 1029, 1032 (7th
Cir. 1999); Weigel v. Target Stores, 122 F.3d
461, 464 (7th Cir. 1997). To make out a claim
under the ADA, an individual must show: 1) that
she is disabled; 2) that she is otherwise
qualified to perform the essential functions of
the job with or without reasonable accommodation;
and 3) that the employer took an adverse job
action against her because of her disability or
failed to make a reasonable accommodation. 42
U.S.C. sec.sec. 12111-12; see Gile v. United
Airlines, Inc., 95 F.3d 492, 496 (7th Cir. 1996).
It is a defense to an ADA claim that an
employment criterion that adversely impacts
disabled persons is "job-related and consistent
with business necessity." 42 U.S.C. sec. 12113;
see EEOC v. AIC Security Investigations, Ltd., 55
F.3d 1276, 1283 (7th Cir. 1995).

      The Eleventh Amendment renders a State immune
from any suit brought by an individual in federal
court unless the State has consented to being
sued in that forum. See Kimel, 120 S.Ct. at 640
("[T]he Constitution does not provide for federal
jurisdiction over suits against nonconsenting
States."); Seminole Tribe of Fla. v. Florida, 517
U.S. 44, 54 (1996)./3 Congress may abrogate the
States’ Eleventh Amendment immunity and provide
for federal jurisdiction over individual suits
against States. However, Congress only has this
power to abrogate when it is acting pursuant to
its enforcement power under Section 5 of the
Fourteenth Amendment. See Kimel, 120 S.Ct. at
644; Seminole Tribe, 517 U.S. at 58. Congress may
not nullify States’ Eleventh Amendment immunity
when it is operating under its Article I powers.
Kimel, 120 S.Ct. at 643-44; Florida Prepaid, 119
S.Ct. at 2205; Seminole Tribe, 517 U.S. at 72-73.

      Congress has abrogated Illinois’s Eleventh
Amendment immunity, if it 1) unequivocally
expressed its intent to abrogate the States’
Eleventh Amendment immunity through the ADA, and
2) acted pursuant to a valid exercise of its
power under Section 5 of the Fourteenth
Amendment. See Kimel, 120 S.Ct. at 640; Florida
Prepaid, 119 S.Ct. at 2205; Seminole Tribe, 517
U.S. at 55. The text of the ADA makes clear
Congress’s explicit intent to abrogate the
States’ Eleventh Amendment immunity for suits
brought by individuals under that statute. See 42
U.S.C. sec. 12202 ("A State shall not be immune
under the eleventh amendment to the Constitution
of the United States from an action in Federal or
State court of competent jurisdiction for
violation of this chapter."); 42 U.S.C. sec.
12101(b)(4) ("It is the purpose of this chapter
. . . to invoke the sweep of congressional
authority, including the power to enforce the
fourteenth amendment . . . ."). Therefore, it is
only necessary to discuss the scope of the
authority granted to Congress under Section 5 to
enact the ADA.

      Congress’s enforcement power under Section 5 is
not unlimited. See City of Boerne v. Flores, 521
U.S. 507, 518-19 (1997). Section 5 only
authorizes Congress to enact legislation that
remedies or prevents Fourteenth Amendment
violations./4 See Kimel, 120 S.Ct. at 644. In
order for a legislative enactment to be a valid
exercise of this power, Congress must "identify
conduct transgressing the Fourteenth Amendment’s
substantive provisions, and must tailor its
legislative scheme to remedying or preventing
such conduct." Florida Prepaid, 119 S.Ct. at
2207. This does not mean that Congress may only
prohibit through federal legislation conduct that
is itself unconstitutional under the Fourteenth
Amendment. Federal legislation may prohibit "a
somewhat broader swath" than that which is
directly forbidden by the Amendment, provided
that the target of the legislation is to remedy
or prevent unconstitutional conduct. Kimel, 120
S.Ct. at 644; see City of Boerne, 521 U.S. at
518. The ultimate test is that "[t]here must be
a congruence and proportionality between the
injury to be prevented or remedied and the means
adopted to that end." City of Boerne, 521 U.S. at
520.

      The analysis begins with identifying the conduct
targeted by Congress through the legislation in
question. The ADA purports to have the broad goal
of "the elimination of discrimination against
individuals with disabilities." 42 U.S.C. sec.
12101(b)(1). The types of discrimination at which
the statute is aimed are recited in the "Findings
and purpose" section of the Act. 42 U.S.C. sec.
12101(a). Some of the "various forms of
discrimination" outlined by Congress as targeted
by the Act include:

outright intentional exclusion, the
discriminatory effects of architectural,
transportation, and communication barriers,
overprotective rules and policies, failure to
make modifications to existing facilities and
practices, exclusionary qualification standards
and criteria, segregation, and relegation to
lesser services, programs, activities, benefits,
jobs, or other opportunities.

42 U.S.C. sec. 12101(a)(5). The ADA is tailored
to achieving its goal in part by forbidding
employment discrimination against the disabled
and imposing an affirmative duty to provide
reasonable accommodation on public and private
employers. See 42 U.S.C. sec. 12112.

      Having identified the remedial and preventative
goal of the statute, we next proceed to examine
whether the conduct targeted by the ADA
constitutes a violation of the Fourteenth
Amendment. We start with the fundamental
principle that it is the judiciary, not the
legislature, that determines what conduct
violates the provisions of the Fourteenth
Amendment. See Kimel, 120 S.Ct. at 644 ("The
ultimate interpretation and determination of the
Fourteenth Amendment’s substantive meaning
remains the province of the Judicial Branch.");
City of Boerne, 521 U.S. at 519. Therefore, we
look to judicial rulings, not congressional
pronouncements, in our consideration of whether
the conduct targeted by the ADA is
unconstitutional.

      Disabled individuals, like any class, are
protected by the Equal Protection Clause of the
Fourteenth Amendment. See City of Cleburne v.
Cleburne Living Center, 473 U.S. 432, 446 (1985);
United States v. Harris, 197 F.3d 870, 876 (7th
Cir. 1999). We have previously held that the
level of protection afforded to this class is
that of rational basis review. See Harris, 197
F.3d at 876. Under traditional equal protection
analysis, it is a violation of the Fourteenth
Amendment for the State to discriminate against
disabled persons in an irrational manner or for
an illegitimate reason. However, the Fourteenth
Amendment allows the State to single out the
disabled for different treatment so long as it
has a rational or legitimate purpose. See
Cleburne, 473 U.S. at 446-47. As with other
characteristics that receive rational basis
protection, a State may rely on disability "as a
proxy for other qualities, abilities, or
characteristics that are relevant to the State’s
legitimate interests." Kimel, 120 S.Ct. at 646.
"That [disability] proves to be an inaccurate
proxy in any individual case is irrelevant." Id.
Furthermore, it is presumed that distinctions
made by the State that are based on disability
are rational and legitimate. See id.; Cleburne,
473 U.S. at 441. The burden rests on the
individual to demonstrate that the government’s
claimed purpose is illegitimate or that the means
used to achieve that purpose are irrational. See
Kimel, 120 S.Ct. at 646.

      Under the ADA, disabled individuals receive
substantially more protection than provided by
the Fourteenth Amendment. State practices
affecting the disabled do not receive the same
presumption of legitimacy that they do under
rational basis scrutiny. In many cases, once a
qualified individual with a disability has
demonstrated that the State took an adverse
employment action against her because of her
disability, the burden shifts to the State to
show that it had a legitimate, non-discriminatory
reason for the practice. See DeLuca v. Winer
Indus., Inc., 53 F.3d 793, 797 (7th Cir. 1995)
(applying a burden-shifting approach to an ADA
claim); but see Pond v. Michelin N. Am., Inc.,
183 F.3d 592, 597 n.5 (7th Cir. 1999) (noting
that the burden-shifting approach only applies to
claims for disparate treatment under the ADA and
does not apply to claims for failure to
reasonably accommodate). Furthermore, under the
ADA it is no longer the case that any rational
reason will support the State’s action. The ADA
imposes on the state a duty to accommodate
disabled individuals and prohibits the State from
denying any accommodation that is determined to
be "reasonable" under the Act. See Vande Zande v.
State of Wisc. Dep’t of Admin., 44 F.3d 538, 541-
542 (7th Cir. 1995). As long as the disabled
individual is able to perform the essential
functions of the position in question, the State
cannot choose for a legitimate policy reason to
treat disabled employees differently from non-
disabled employees. Moreover, while the
Fourteenth Amendment allows the State to make
broad generalizations about the disabled, the ADA
"starts with a presumption in favor of requiring
the employer to make an individualized
determination." Kimel, 120 S.Ct. at 647; see
Weigel, 122 F.3d at 466 (noting that "the ADA’s
’qualified individual’ inquiry . . . necessarily
involves an individualized assessment of the
individual and the relevant position").

      As with the Age Discrimination in Employment
Act ("ADEA") discussed in Kimel, the ADA shifts
the burden in a disability discrimination case
from the individual to the State, raises the
level of judicial scrutiny from rationality
review to a heightened level of scrutiny, and
disallows the approximations and generalizations
that are permitted for classes that otherwise
receive only rational basis protection. In sum,
the ADA replaces the Fourteenth Amendment’s
constitutional protections with a higher set of
legislative standards, thereby making illegal
under the ADA conduct that is constitutional
under the Fourteenth Amendment.

      The fact that Congress prohibits some conduct
that is constitutional under the Fourteenth
Amendment does not end our discussion. We also
examine the proportionality between the measures
taken by Congress pursuant to its Section 5
powers and the unconstitutional conduct that is
properly the target of that enforcement effort.
See Kimel, 120 S.Ct. at 644; City of Boerne, 521
U.S. at 520. By proportionality we mean that
"[t]he appropriateness of remedial measures must
be considered in light of the evil presented.
Strong measures appropriate to address one harm
may be an unwarranted response to another, lesser
one." City of Boerne, 521 U.S. at 530 (internal
citations omitted). It is in this respect that
this case differs from other cases recently
decided by the Supreme Court in this area. Unlike
with respect to its enactment of the ADEA, the
Patent and Plant Variety Protection Remedy
Clarification Act, or the Religious Freedom
Restoration Act, Congress made extensive findings
of discrimination against the disabled to support
its passage of the ADA. Compare 42 U.S.C. sec.
12101, and Coolbaugh v. State of Louisiana, 136
F.3d 430, 436 (5th Cir. 1998) (noting the broad
range of evidence upon which Congress made
extensive findings of discrimination against the
disabled in support of the passage of the ADA),
with Kimel, 120 S.Ct. at 649 ("Congress never
identified any pattern of age discrimination by
the States"), Florida Prepaid, 119 S.Ct. at 2207
("Congress identified no pattern of patent
infringement by the States"), and City of Boerne,
521 U.S. at 530 ("RFRA’s legislative record lacks
examples of modern instances of generally
applicable laws passed because of religious
bigotry."). With the enactment of the ADA,
Congress was not acting to remedy or prevent
unsubstantiated harm but was attempting to
address the documented injury of pervasive
disability discrimination.
      However, not all discrimination against a
particular class is discrimination that is
unconstitutional under the Fourteenth Amendment.
As noted above, discrimination against groups
that receive rational basis protection is only
unconstitutional where that discrimination is
arbitrary and unrelated to a legitimate
government purpose. In this case, the
discrimination targeted by the ADA may well
include such arbitrary and illegitimate
distinctions concerning disabled persons.
However, the ADA also undoubtedly prohibits much
conduct that is permissible under the Fourteenth
Amendment. See Vande Zande, 44 F.3d at 541(noting
that the discrimination prohibited by the ADA is
not only that which is arbitrary or irrelevant to
legitimate considerations). The fact that the ADA
targets some discrimination that is not a
violation of the Fourteenth Amendment is
reflected in the Congressional finding that
"unlike individuals who have experienced
discrimination on the basis of race, color, sex,
national origin, religion, or age, individuals
who have experienced discrimination on the basis
of disability have often had no legal recourse to
redress such discrimination." 42 U.S.C. sec.
12101(a)(4). Thus, while the ADA may remedy and
prevent arbitrary and illegitimate discrimination
against the disabled that is unconstitutional, it
also sweeps in a wide area of conduct singling
out the disabled that is not prohibited by the
Fourteenth Amendment.

      It is apparent that the broad sweep of the ADA
is not "’adapted to the mischief and wrong which
the [Fourteenth] [A]mendment was intended to
provide against.’" City of Boerne, 521 U.S. at
532 (quoting Civil Rights Cases, 109 U.S. 3, 13
(1883)) (brackets in the original). As the
Supreme Court has repeatedly noted, the
Fourteenth Amendment is aimed at preventing
discrimination by the States, as opposed to
discrimination by private actors that may be
addressed through Congress’s Article I powers.
See Kimel, 120 S.Ct. at 649; Florida Prepaid, 119
S.Ct. at 2207; City of Boerne, 521 U.S. at 530.
In its passage of the ADA, Congress appears to
have relied on significant findings of
discrimination against the disabled throughout
society. However, these findings do not reveal
that the States themselves are discriminating
against the disabled in an arbitrary or
illegitimate fashion such that it is appropriate
for the federal government to step in with
federal legislation aimed at compelling
compliance with the dictates of the
Constitution./5 The lack of evidence that the
States are pervasively discriminating against the
disabled is compounded by the fact that virtually
every State in the Union has promulgated state
statutes prohibiting discrimination against the
disabled in employment./6 Moreover, several
States have explicit policies encouraging the
employment of the disabled in state government
positions./7 There is no evidence in the
legislative record that the States are acting
contrary to these policies or that those States
which do not have them are engaged in widespread
discrimination against the disabled. It is only
when the States themselves are engaged in conduct
that violates the Fourteenth Amendment that
Congress is authorized to step in under Section
5 to remedy and prevent those violations. See
Kimel, 120 S.Ct. at 645; Florida Prepaid, 119
S.Ct. at 2211. We do not doubt that occasionally
States falter in their efforts to eliminate
discrimination in state employment. However, the
broad sweeping federal legislative remedy that is
the ADA is out of proportion to correcting the
transgressions that do occur. Without more
detailed findings concerning a nationwide pattern
of arbitrary and illegitimate discrimination
against the disabled by the States, the ADA
cannot be viewed as a proportional and congruous
response to the problem of state-perpetrated
discrimination against the disabled. While the
ADA’s goal of eliminating discrimination against
the disabled throughout society may be a laudable
aim for federal legislation, it is not one which
serves the purpose of enforcing the protections
provided by the Fourteenth Amendment. See City of
Boerne, 521 U.S. at 519 ("Congress does not
enforce a constitutional right by changing what
the right is. It has been given the power ’to
enforce,’ not the power to determine what
constitutes a constitutional violation.").

      In conclusion, we wish to emphasize the limited
nature of our decision in this case as well as
our decision in Erickson. We have only concluded
that States are entitled to Eleventh Amendment
immunity for suits brought by individuals under
the ADA. The limitations on that immunity apply
with equal force in this context. See, e.g.,
United States v. Mississippi, 380 U.S. 128, 140-
141 (1965); Edelman v. Jordan, 415 U.S. 651
(1974); Ex Parte Young, 209 U.S. 123 (1908).
Furthermore, our decisions do not address the
validity of the ADA as an exercise of Congress’s
Commerce Clause power. Therefore, in all contexts
other than that of an individual suing a State in
federal court, the ADA retains its full force as
a means of enforcing nationwide standards for
non-discriminatory treatment of the disabled.

III.   CONCLUSION

      Passage of the ADA was not a proper exercise of
Congress’s authority under Section 5 of the
Fourteenth Amendment. Therefore, the ADA does not
abrogate the States’ Eleventh Amendment immunity,
and IDOT, as a department of the State of
Illinois, cannot be sued without its consent in
federal court for a violation of the ADA. We
conclude that the district court did not have
subject matter jurisdiction to hear this case. We
Vacate the district court’s entry of judgment in
favor of the defendant and Dismiss this case for
lack of subject matter jurisdiction.


/1 Suits against departments of state government are
equivalent to suits against a State for purposes
of Eleventh Amendment immunity analysis. See
Pennhurst State Sch. & Hosp. v. Halderman, 465
U.S. 89, 100-101 (1983).

/2 Because we find that Illinois is immune from
suit, we limit our discussion to that issue and
do not discuss the merits of Stevens’s claim. In
addition, Congress’s power to enact the ADA
pursuant to the Commerce Clause is not an issue
in this appeal and is not addressed by this
opinion.

/3 We find no evidence in the record that IDOT
consented to suit in federal court. The mere fact
that the Illinois Attorney General appeared in
federal court to represent the State’s interests
is not sufficient to constitute consent by the
State to be sued in a federal forum. See Estate
of Porter v. Illinois, 36 F.3d 684, 691 (7th Cir.
1994) (finding that the Attorney General of
Illinois is not authorized to waive the State’s
Eleventh Amendment immunity).

/4 The Fourteenth Amendment provides:

      Section 1. . . . . No State shall make or
enforce any law which shall abridge the
privileges or immunities of citizens of the
United States; nor shall any State deprive any
person of life, liberty, or property, without due
process of law; nor deny to any person within its
jurisdiction the equal protection of the laws. .
. .

      Section 5. The Congress shall have power to
enforce, by appropriate legislation, the
provisions of this article.

/5 The dissent in Erickson notes that Congress made
findings concerning discrimination against the
disabled in areas such as education, health care
and transportation that are traditionally
provided, at least in part, by state governments.
Erickson, No. 98-3614, 2000 WL 307121, at *12.
However, there is no indication that any
discrimination found by Congress was arbitrary or
irrational such that it would constitute a
violation of the Fourteenth Amendment.
/6 See Ala. Code sec.21-7-8; Alaska Stat.
sec.18.80.220; Ariz. Rev. Stat. sec. 41-1463;
Ark. Code Ann. sec. 11-13-110; Cal. Gov’t Code
sec. 12940; Colo. Rev. Stat. sec. 24-34-402;
Conn. Gen. Stat. sec. 46a-60; Del. Code Ann. tit.
19, sec. 724; Fla. Stat. ch. 760.10; Ga. Code
Ann. sec. 34-6A-4; Haw. Rev. Stat. sec. 378-2;
Idaho Code sec. 67-5909; 775 Ill. Comp. Stat.
5/1-102; Ind. Code sec. 22-9-1-2; Iowa Code sec.
216.6; Kan. Stat. Ann. 44-1001; Ky. Rev. Stat.
Ann. sec. 207.150; La. Rev. Stat. Ann. sec.
23:323; Me. Rev. Stat. Ann. tit. 5, sec. 4572;
Md. Ann. Code art. 49B, sec. 16; Mass. Gen. Laws
ch. 93, sec. 103; Mich. Comp. Laws sec. 37.1202;
Minn. Stat. sec. 363.03; Miss. Code Ann. sec. 43-
6-15; Mo. Rev. Stat. sec. 213.055; Mont. code
Ann. sec. 49-4-101; Neb. Rev. Stat. sec. 48-1104;
Nev. Rev. Stat. sec. 613.310; N.H. Rev. Stat.
Ann. sec. 354-A:7; N.J. Stat. Ann. sec. 10:5-4.1;
N.M. Stat. Ann. sec. 28-7-2; N.Y. Exec. Law sec.
296; N.C. Gen. Stat. sec. 168A-5; N.D. Cent. Code
sec. 14-02.4-03; Ohio Rev. Code sec. 4112.02;
Okla. Stat. Ann. tit. 25, sec. 1302; Or. Rev.
Stat. sec. 659.436; 43 Pa. Cons. Stat. sec. 955;
R.I. Gen. Laws sec. 28-5-7; S.C. Code Ann. sec.
1-13-80; S.D. Codified Laws sec. 20-13-10; Tenn.
Code Ann. sec. 8-50-103; Tex. Lab. Code sec.
21.128; Utah Code Ann. sec. 34A-5-106; Vt. Stat.
Ann. tit. 3, sec. 495; Va. Code Ann. sec. 51.5-
41; Wash. Rev. Code sec. 49.60.180; W. Va. Code
sec. 5-11-9; Wis. Stat. sec. 111.31; Wyo. Stat.
Ann. sec. 27-9-105.

/7 See, e.g., Ala. Code sec.21-7-8; Alaska Stat.
sec.39.25.150; Ariz. Rev. Stat. sec. 41-783; Ark.
Code Ann. sec. 20-14-301; Colo. Rev. Stat. sec.
24-34-801; Conn. Gen. Stat. sec. 46a-70; Fla.
Stat. ch. 413-08; Ga. Code Ann. sec. 30-1-2; Haw.
Rev. Stat. sec. 347-20; Idaho Code sec. 56-707;
775 Ill. Comp. Stat. 30/5; Ind. Code sec. 16-32-
3-5; Iowa Code sec. 19B.2; Kan. Stat. Ann. 39-
1005; Me. Rev. Stat. Ann. tit. 17, sec. 1316; Md.
Ann. Code art. 30, sec. 33; Minn. Stat. sec.
256C.01; Miss. Code Ann. sec. 43-6-15; Mo. Rev.
Stat. sec. 209.180; Mont. code Ann. sec. 49-4-
202; Neb. Rev. Stat. sec. 20-131; Nev. Rev. Stat.
sec. 284.012; N.H. Rev. Stat. Ann. sec. 167-C:5;
N.J. Stat. Ann. sec. 11A:7-3; N.M. Stat. Ann.
sec. 28-7-7; N.C. Gen. Stat. sec. 128-15.3; N.D.
Cent. Code sec. 25-13-05; Okla. Stat. Ann. tit.
74, sec. 840-2.9; R.I. Gen. Laws sec. 28-5.1-4;
S.C. Code Ann. sec. 43-33-60; Tenn. Code Ann.
sec. 71-4-202; Tex. Hum. Res. Code sec. 91.017;
Utah Code Ann. sec. 26-30-3; Vt. Stat. Ann. tit.
21, sec. 309a; Va. Code Ann. sec. 51.5-41; Wash.
Rev. Code sec. 70.84.080; Wis. Stat. sec. 230.01.